MANAGING DEALER WARRANT AGREEMENT

 

THIS MANAGING DEALER WARRANT AGREEMENT (the “Agreement”), dated as of October
10, 2005, is made and entered into by and between TASKPORT, INC., a California
corporation (the “Company”), and BROOKSTREET SECURITIES CORPORATION, a
California corporation (“Brookstreet” or the “Warrantholder”).

 

The Company is offering to sell a minimum of $2,000,000 and a maximum of
$7,000,000, through the sale of up to 3,500,000 shares of its common stock
(“Shares”) at $2.00 per Share with a 15% over allotment provision in a private
offering (the “Second Offering”).on a best efforts basis to accredited investors
only. Brookstreet is the Managing Dealer of the Offering pursuant to a Managing
Dealer Agreement dated as of May 23, 2005 and subsequently amended as of August
17, 2005 (Amendment No. 1) and as of September 8, 2005 (Amendment No. 2) (as
amended, the “Managing Dealer Agreement”) between the Company and Brookstreet.
The Managing Dealer Agreement provides that, on consummation of the Second
Offering, the Company shall sell and issue to Brookstreet Warrants (as defined
in Section 1.1) entitling Brookstreet to purchase, on the terms and conditions
hereinafter set forth, shares of Company Common Stock.

 

In consideration of the foregoing and in satisfaction of the Company’s
obligations contained in the Managing Dealer Agreement and for the purpose of
defining the terms and provisions of the Warrants and the respective rights and
obligations with respect thereto, the Company and the Warrantholder, for value
received, hereby agree as follows:

 

Section 1.

Issuance of Warrants; Transferability and Form of Warrants.

 

1.1        Issuance of the Warrants. The Company agrees that at the final
closing of the Second Offering, it shall issue to the Warrantholder warrants for
the purchase of the number of shares of Company Common Stock equal to 15% of the
aggregate number of Shares sold in the Second Offering (the “Warrants”).

 

1.2          Number of Shares and Certification. Each Warrant will entitle the
Warrantholder to purchase one share of the Company’s Common Stock, at the
Warrant Price (as defined in Section 8 hereof). The Warrants being sold and
issued pursuant to this Agreement shall be evidenced by Warrant Certificates
substantially in the form of Exhibit A hereto (the “Warrant Certificate”).

 

1.3        Registration. The Warrants shall be numbered and shall be registered
on the books of the Company when issued.

 

1.4        Transfer. The Warrantholder, at Warrantholder’s sole discretion, may
transfer the Warrants, in whole or in part only, to affiliates, employees,
selected dealers, and others, provided any such transfer complies with all
applicable Federal and state securities laws.

 

1

 


--------------------------------------------------------------------------------



 

 

The Warrants shall be transferable in whole or in part only on the books of the
Company maintained at its principal office in Newport Beach, California, or
wherever its principal office may then be located, upon delivery thereof duly
endorsed by the Warrantholder or by its duly authorized attorney or
representative, accompanied by proper evidence of succession, assignment or
authority to transfer. Upon any registration of transfer, the Company shall
promptly execute and deliver new Warrants to the person or persons entitled
thereto.

 

1.5        Form of Warrants. The text of the Warrants and of the form of
election to purchase Shares shall be substantially as set forth in Exhibit A
attached hereto. The number of Shares issuable upon exercise of the Warrants is
subject to adjustment upon the occurrence of certain events, all as hereinafter
provided. The Warrants shall be executed on behalf of the Company by its chief
Executive Officer, President or by a Vice President. A Warrant bearing the
signature of an individual who was at the time of signature the proper officer
of the Company shall bind the Company, notwithstanding that such individual
shall have ceased to hold such office prior to the delivery of such Warrant or
did not hold such office on the date of this Agreement. The Warrants shall be
dated as of the date of signature thereof by the Company either upon initial
issuance or upon division, exchange, substitution or transfer.

 

1.6        Legend on Shares. Each Warrant Certificate and each certificate
representing Shares issued upon exercise of the Warrant shall bear the following
legend or legend of similar import:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE SOLD, EXCHANGED, HYPOTHECATED OR TRANSFERRED IN ANY MANNER
UNLESS THEY ARE REGISTERED OR QUALIFIED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION
IS AVAILABLE.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the
Securities Act of 1933 (the “Act”) of the Shares represented thereby) shall also
bear the above legend unless, in the opinion of the Company’s counsel, the
Shares represented thereby need no longer be subject to such restrictions.

 

Section 2.          Exchange of Warrant Certificate. Any Warrant certificate may
be exchanged for another certificate or certificates entitling the Warrantholder
to purchase a like aggregate number of Shares as the certificate or certificates
surrendered then entitled such Warrantholder to purchase. Any Warrantholder
desiring to exchange a Warrant certificate shall make such request in writing
delivered to the Company, and shall surrender, properly endorsed, with
signatures guaranteed, the certificate evidencing the Warrant to be so
exchanged. Thereupon, the Company shall execute and deliver to the person or
persons entitled thereto a new Warrant certificate as so requested.

 

 

2

 


--------------------------------------------------------------------------------



 

 

Section 3.

Term of Warrants; Exercise of Warrants.

 

3.1        Subject to the terms of this Agreement, each Warrantholder shall have
the right, at any time during the period commencing at 9:00 a.m., Pacific Time,
on the date of issuance of the Warrants (the “Issuance Date”) and ending at 5:00
p.m. of the day preceding the fifth anniversary date of the issuance (the
“Termination Date”), to purchase from the Company up to the number of fully paid
and nonassessable Shares to which the Warrantholder may at the time be entitled
to purchase pursuant to this Agreement; provided, however that the right to
exercise the Warrants shall terminate immediately upon a merger, acquisition,
sale of voting control or sale of substantially all of the assets of the Company
in which the shareholders of the Company do not own a majority of the
outstanding shares of the surviving corporation (collectively, a “Change in
Control.”). Such purchase of Shares shall be effectuated by the surrender to the
Company, at its principal office, of the certificate evidencing the Warrants to
be exercised, together with the purchase form on the reverse thereof duly filled
in and signed, with signatures guaranteed, and upon payment to the Company of
the Warrant Price (as defined in and determined in accordance with the
provisions of this section 3 and section 8 hereof), for the number of Shares in
respect of which such Warrants are then exercised.

 

3.2        Payment of the aggregate Warrant Price shall be made pursuant to
Section 3.3 hereof. Upon surrender of the Warrants and payment of such Warrant
Price as aforesaid, the Company shall issue and cause to be delivered with all
reasonable dispatch to or upon the written order of the Warrantholder, and in
such name or names as the Warrantholder may designate, a certificate or
certificates for the number of full Shares so purchased upon the exercise of the
Warrant, together with cash, as provided in Section 11 hereof, in respect of any
fractional Shares otherwise issuable upon such surrender. Such certificate or
certificates shall be deemed to have been issued and any person so designated to
be named therein shall be deemed to have become a holder of record of such
securities as of the date of surrender of the Warrants and payment of the
Warrant Price, as aforesaid, notwithstanding that the certificate or
certificates representing such securities shall not actually have been delivered
or that the stock transfer books of the Company shall then be closed. The
Warrants shall be exercisable, at the election of each Warrantholder, either in
full or from time to time in part and, in the event that a certificate
evidencing the Warrants is exercised in respect of less than all of the Shares
specified therein at any time prior to the Termination Date, a new certificate
evidencing the remaining portion of the Warrants shall be issued by the Company
to such Warrantholder.

 

 

3.3

Manner of Exercising Warrant.

 

(a)          In order to exercise this Warrant with respect to all or any part
of the Shares for which this Warrant is at the time exercisable, Warrantholder
(or any other person or persons exercising the Warrant) must take the following
actions:

 

(i)          Execute and deliver to the Company a written notice of exercise
stating the number of Shares being purchased (in whole shares only) and such
other information set forth on the form of Notice of Exercise attached hereto as
Appendix A; and

 

 

3

 


--------------------------------------------------------------------------------



 

 

(ii)         Pay the aggregate Warrant Price for the Shares in one or more of
the following forms:

 

 

(A)

Cash or check made payable to the Company.

 

(B)         A promissory note payable to the Company, but only to the extent
authorized by the Company and applicable provisions of the California
Corporations Code.

 

Should the Company’s Common Stock be registered under Section 12 of the Exchange
Act at the time the Warrant is exercised, then the Warrant Price may also be
paid as follows:

 

(C)          By surrender of this Warrant at the principal office of the Company
together with notice of cashless election, in which event the Company shall
issue to Warrantholder a number of shares of Common Stock computed using the
following formula:

 

X = Y (A-B)

A

 

where:

X = the number of shares of Common Stock to be issued to Holder.

 

 

Y = the number of shares of Common Stock for which this Warrant is being
exercised.

 

A = the Market Price of one share of Common Stock (for purposes of this Section
3(a) (ii) (C), the "Market Price" shall be defined as the average closing price
of the Common Stock for the five trading days prior to the date of exercise of
this Warrant (the "Average Closing Price"), as reported by the O.T.C. Bulletin
Board, National Association of Securities Dealers Automated Quotation System
(“Nasdaq”) Small Cap Market, or if the Common Stock is not traded on the Nasdaq
Small Cap Market, the Average Closing Price in any other over-the-counter
market; provided, however, that if the Common Stock is listed on a stock
exchange, the Market Price shall be the Average Closing Price on such exchange
for the five trading days prior to the date of exercise of the Warrants. If the
Common Stock is/was not traded during the five trading days prior to the date of
exercise, then the closing price for the last publicly traded day shall be
deemed to be the closing price for any and all (if applicable) days during such
five trading day period.

 

 

B = the Warrant Price.

 

For purposes of Rule 144 and sub-section 3.3(a)(ii)(C) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon exercise of this
Warrant in a cashless exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon exercise
of this Warrant in a cashless exercise transaction shall be deemed to have
commenced on the date this Warrant was issued.

 

4

 


--------------------------------------------------------------------------------



 

 

(D)         Through a special sale and remittance procedure compliant with
applicable federal and state securities law pursuant to which the Warrantholder
(or any other person or persons exercising the Warrant) shall concurrently
provide irrevocable instructions (a) to a Company-approved brokerage firm to
effect the immediate sale of the purchased shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate Warrant Price payable for the purchased shares plus all applicable
Federal, State and local income and employment taxes required to be withheld by
the Company by reason of such exercise and (b) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

 

(b)          As soon as practical after the Exercise Date, the Company shall
issue to or on behalf of the Warrantholder (or any other person or persons
exercising this Warrant) a certificate for the purchased Shares, with the
appropriate legends affixed thereto.

 

 

(c)

In no event may this Warrant be exercised for any fractional Shares.

 

Section 4.

Registration Rights.

 

4.1          Piggyback Registration. If at any time, on one or more occasions,
the Company shall determine to file with the Securities and Exchange Commission
(the “Commission”) a registration statement to register any shares of its
capital stock of the same class as the Shares issued or issuable upon the
exercise of a Warrant (the “Registrable Securities”) for its own account or for
the account of any of its stockholders (a “Piggyback Registration Statement”),
other than a registration statement on Form S-4 or Form S-8, the Warrantholders
shall be entitled to include Registrable Securities in such registration
statement (and related Underwritten offering, if any) on the following terms and
conditions:

 

(a)         The Company shall give written notice of such determination to each
Warrantholder at the time of such determination (a “Section 4.1(a) Notice”) and
each such Warrantholder shall have the right to request, by written notice given
to the Company within 10 business days of the date the notice was given by the
Company to such Warrantholder, that a specific number of Registrable Securities
held by Warrantholder be included in the Piggyback Registration Statement (and
related underwritten offering, if any);

 

(b)          If the Piggyback Registration Statement relates to an underwritten
offering, the Section Section 4.1(a) Notice shall specify the name or names of
the managing underwriter or underwriters for such offering. The Section 4.1(a)
Notice shall also specify the number of securities to be registered for the
account of the Company and for the account of its stockholders (other than
holders of Registrable Securities), if any;

 

(c)          If the Piggyback Registration Statement relates to an Underwritten
offering, each Warrantholder who desires to include Registrable Securities
therein must agree to sell such Warrantholder’s Registrable Securities on the
same basis provided in the underwriting arrangements approved by the Company and
to timely complete and execute all questionnaires, powers of attorney,
indemnities, holdback agreements, underwriting agreements and other

 

5

 


--------------------------------------------------------------------------------



 

documents required under the terms of such underwriting arrangements or by the
Act and the rules and regulations thereunder; and

 

(d)          If the managing underwriter or underwriters for the underwritten
offering under the Piggyback Registration Statement determines that inclusion of
all or any portion of the Registrable Securities in such offering would
adversely affect the ability of the underwriters for such offering to sell all
of the securities requested to be included for sale in such offering at the best
price obtainable therefor, the number of Registrable Securities that may be sold
by the holders thereof shall be limited to such number of Registrable
Securities, if any, that the managing underwriter or underwriters determine may
be included therein without such adverse effect.

 

4.2        Expenses of Registration. All expenses of registration (“Registration
Expenses”) incurred in connection with any registration, qualification or
compliance pursuant to Section 4.1 (including the reasonable fees and expenses
not to exceed $25,000 of one counsel for all holders of Registrable Securities)
shall be borne by the Company. Registration Expenses shall not include selling
commissions, discounts or other compensation paid to underwriters or other
agents or brokers to effect the sale of any Registerable Securities.

 

4.3        Registration Procedures. In the case of each registration,
qualification or compliance effected by the Company pursuant to this Agreement,
the Company will keep each Warrantholder advised in writing as to the initiation
of each registration, qualification and compliance and as to the completion
thereof. At its expense, the Company will:

 

(a)         Effectiveness. Prepare and file with the Commission a registration
statement with respect to such securities and use its commercially reasonable
best efforts to cause such registration statement to become and remain effective
for at least two years;

 

(b)         Amendments. Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Act with respect to the disposition of all securities covered
by such registration statement;

 

(c)         Copies of Documents. Furnish to the Warrantholders participating in
such registration and to the underwriters of the securities being registered
such reasonable number of copies of the registration statement, preliminary
prospectus, final prospectus and such other documents as such underwriters or
such Warrantholders may reasonably request in order to facilitate the public
offering of such securities;

 

(d)         Blue Sky Laws. Use its commercially reasonable best efforts to
register and qualify the securities covered by such registration statement under
such other securities or blue sky laws of such jurisdictions as shall be
reasonably requested by the Warrantholders; provided that the Company shall not
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Act;

 

6

 


--------------------------------------------------------------------------------



 

 

(e)         Notification. Notify each Warrantholder whose Registrable Securities
are covered by such registration statement if at any time the Company shall
determine that the registration statement or any prospectus included therein
shall contain an untrue statement of material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, and thereafter, subject to Section
4.3(f) and the last paragraph of this Section 4.3, promptly prepare and file
with the Commission an amendment to the registration statement or a supplement
to the prospectus as may be necessary to correct such untrue statement or
omission, and notify the selling Warrantholders of such filing;

 

(f)         Amendment or Supplement to Registration Statement. Prepare and file
as soon as reasonable with the Commission and promptly notify each Warrantholder
whose Registrable Securities are covered by such registration statement of the
filing of such amendment or supplement to the registration statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Act, the Company determines that any event shall have occurred as the
result of which any such prospectus or any other prospectus as then in effect
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading or if the Company determines that an
amendment to the registration statement or supplement to the prospectus is
advisable before further sales of Shares should be made; provided that if the
Board of Directors of the Company determines that amending the registration
statement or supplementing the prospectus might be detrimental to the Company,
then notwithstanding this Section 4.3(f) the Company may defer such amendment or
supplement for up to 120 days, provided that: (i) the Company shall not use such
right of deferral with respect to any registration statement for more than an
aggregate of 120 days in any 12-month period; and (ii) the number of days the
Company is required to keep the registration statement effective shall be
extended by the number of days for which the Company shall have used such right
of deferral;

 

(g)         Stop Order. Advise each Warrantholder whose Shares are covered by
such registration statement promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of the registration statement or the initiation or
threatening of any proceeding for that purpose and promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal if such stop order should be issued;

 

(j)          Listing. Cause such Registerable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed; and

 

(i)          Transfer Agent and Registrar. Provide a transfer agent and
registrar for all Registerable Securities registered pursuant hereunder and a
CUSIP number for all such Registerable Securities, in each case not later than
the effective date of such registration.

 

 

7

 


--------------------------------------------------------------------------------



 

 

If a Warrantholder receives a notification from the Company pursuant to this
Section 4 that a registration statement or prospectus contains an untrue
statement or omission or that the Company is exercising its rights pursuant to
Section 4.3(f), then such Warrantholder shall: (i) keep the fact of such
notification and its contents confidential and (ii) immediately suspend all
sales of securities of the Company and any use of the registration statement or
prospectus as to which the notification applies, until such time as such
Warrantholder receives notification from the Company that an amendment to the
registration statement or a supplement to the prospectus has been filed and that
sales may be made.

 

4.4        Transfer of Registration Rights. The rights granted hereunder to
cause the Company to register securities or to participate in a registration of
the Company may not be assigned to any transferee or assignee of the Warrants
unless the transferee agrees to be bound by the terms and conditions of this
Agreement.

 

Section 5.          Payment of Taxes. The Company will pay all documentary stamp
taxes, if any, attributable to the initial issuance of the Warrants or the
securities comprising the Shares; provided, however, the Company shall not be
required to pay any tax which may be payable in respect of any secondary
transfer of the Warrants or the Shares issued or issuable upon exercise of the
Warrants.

 

Section 6.          Mutilated or Missing Warrants. In case the certificate or
certificates evidencing the Warrants shall be mutilated, lost, stolen or
destroyed, the Company shall, at the request of the Warrantholder, issue and
deliver in exchange and substitution for and upon cancellation of the mutilated
certificate or certificates, or in lieu of and substitution for the certificate
or certificates lost, stolen or destroyed, a new Warrant certificate or
certificates of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of such Warrant and payment of the reasonable
out-of-pocket expenses incurred by the Company in issuing a replacement Warrant
Certificate.

 

Section 7.          Reservation of Shares. There has been reserved, out of its
authorized capital stock, such number of shares of Common Stock as shall be
subject to purchase under the Warrants, and the Company shall at all times keep
reserved, for so long as any of the Warrants remain outstanding, such shares of
Common Stock that from time to time are, and such additional Shares or other
securities that, pursuant to Section 9 hereof, become issuable on exercise of
the Warrants.

 

Section 8.           Warrant Price. The price per Share at which Shares shall be
purchasable upon the exercise of the Warrants shall be $2.00, subject to any
adjustments thereto required pursuant to Section 9 hereof (and as so adjusted,
the “Warrant Price”).

 

Section 9.          Adjustment of Shares. The number and kind of securities
issuable upon exercise of a Warrant shall be subject to adjustment from time to
time as follows:

 

 

8

 


--------------------------------------------------------------------------------



 

 

(a)          Stock Splits, Stock Combinations and Certain Stock Dividends. If
the Company shall at any time subdivide or combine its outstanding shares, or
declare a dividend in shares or other securities of the Company convertible into
or exchangeable for shares, the number and kind of Shares purchasable upon
exercise of the Warrant immediately prior thereto shall be adjusted so that the
Warrantholder shall be entitled to receive the kind and number of shares or
other securities of the Company which it would have owned or would have been
entitled to receive immediately after the happening of any of the events
described above, had the Warrant been exercised immediately prior to the
happening of such event or any record date with respect thereto. Any adjustment
made pursuant to this Section 9(a) shall become effective immediately after the
effective date of such event.

 

Whenever the number of Shares issuable upon exercise of the Warrant is adjusted
as herein provided, the Warrant Price payable upon exercise of the Warrant shall
also be adjusted by multiplying such Warrant Price immediately prior to such
adjustment by a fraction, the numerator of which shall be the number of Shares
purchasable upon the exercise of the Warrant immediately prior to such
adjustment, and the denominator of which shall be the number of Shares so
purchasable immediately after such adjustment.

 

(b)            Adjustment for Reorganization, Consolidation or Merger. In any
case in which a transaction would result in a merger, reorganization, or
consolidation of the Company with any other unrelated corporation or other
entity in which the Company is not the surviving corporation or the Company
becomes a wholly-owned subsidiary of another unrelated corporation or other
entity (all such transactions being referred to herein as a “Reorganization”),
the surviving corporation or other entity shall be required to assume the
Warrant or to issue substitute warrants in place thereof which substitute
warrants shall provide for terms at least as favorable to the Warrantholders as
contained in this Warrant and shall provide the Warrantholder the right to
acquire the kind and amount of shares and other securities and property which
the Warrantholder would have owned or been entitled to receive had the Warrants
been exercised immediately prior to such Reorganization.

 

(c)         Par Value of Shares of Common Stock. Before taking any action which
would cause an adjustment effectively reducing the portion of the Warrant Price
allocable to each Share below the then par value (if any) per share of the
Common Stock issuable upon exercise of the Warrants, the Company will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Company may validly and legally issue fully paid and nonassessable
Common Stock upon exercise of the Warrants.

 

(d)         Independent Public Accountants. The Company may retain a firm of
independent public accountants of recognized national standing (which may be any
such firm regularly employed by the Company) to make any computation required
under this Section 9, and a certificate signed by such firm shall be conclusive
evidence of the correctness of any computation made under this Section 9.

 

Section 10.        Statement on Warrant Certificates. Irrespective of any
adjustments in the number of Shares or other securities issuable upon exercise
of Warrants, Warrant certificates theretofore

 

9

 


--------------------------------------------------------------------------------



 

or thereafter issued may continue to express the same number of securities as
are stated in the similar Warrant certificates initially issuable pursuant to
this Agreement. However, the Company may, at any time in its sole discretion
(which shall be conclusive), make any change in the form of Warrant certificate
that it may deem appropriate and that does not affect the substance thereof; and
any Warrant certificate thereafter issued, whether upon registration of transfer
of, or in exchange or substitution for, an outstanding Warrant certificate, may
be in the form so changed.

 

Section 11.        Fractional Interests; Current Market Price. The Company shall
not be required to issue fractional Shares on the exercise of any of the
Warrants. If any fraction of a Warrant Share would, except for the provisions of
this Section 11, be issuable on the exercise of the Warrants (or any specified
portion thereof being exercised), the Company shall pay to the Warrantholder, in
lieu of the issuance of such fractional Warrant Share, an amount in cash equal
to the then Current Market Price multiplied by such fraction. For purposes of
this Agreement, the term “Current Market Price” shall mean (i) if the Common
Stock is traded in the over-the-counter market and not in the NASDAQ National
Market System nor on any national securities exchange, the average of the per
share closing bid prices of the Common Stock on the 30 consecutive trading days
immediately preceding the date in question, as reported by NASDAQ or an
equivalent generally accepted reporting service, or (ii) if the Common Stock is
traded in the NASDAQ National Market System or on a national securities
exchange, the average for the 30 consecutive trading days immediately preceding
the date in question of the daily per share closing prices of the Common Stock
in the NASDAQ National Market System or on the principal stock exchange on which
it is listed, as the case may be. For purposes of clause (i) above, if trading
in the Common Stock is not reported by NASDAQ, the bid price referred to in said
clause shall be the lowest bid price as reported in the “pink sheets” published
by National Quotation Bureau, Incorporated. The closing price referred to in
clause (ii) above shall be the last reported sale price or, in case no such
reported sale takes place on such day, the average of the reported closing bid
and asked prices, in either case in the NASDAQ National Market System or on the
national securities exchange on which the Common Stock is then listed.

 

Section 12.        No Rights as Shareholder; Notices to Warrantholder. Nothing
contained in this Agreement or in the Warrants shall be construed as conferring
upon the Warrantholder or its transferees any rights as a shareholder of the
Company, including the right to vote, receive dividends, consent or receive
notices as a shareholder in respect of any meeting of shareholders for the
election of directors of the Company or any other matter, unless and until the
Warrantholder or such transferee (as the case may be) exercises the Warrants, in
whole or in part, and pays the Warrant Price thereof to the Company.
Notwithstanding the foregoing, however, if at any time prior to the earlier of
the expiration of the Warrants and or their exercise in full, a dissolution,
liquidation or winding up of the Company (other than in connection with a
consolidation, merger or sale of its property, assets and business as an
entirety or substantially as an entirety) shall be proposed, then the Company
shall give notice in writing of such event to the Warrantholder, in the manner
provided in Section 15 hereof, at least 20 days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the shareholders entitled to any relevant dividend, distribution, subscription
rights or other rights or for the determination of shareholders entitled to vote
on such proposed dissolution, liquidation or

 

10

 


--------------------------------------------------------------------------------



 

winding up. Such notice shall specify such record date or the date of closing of
the transfer books, as the case may be.

 

Section 13. Indemnification.

 

13.1      Indemnification of Warrantholder. In the event of the filing of any
Registration Statement with respect to the Shares pursuant to Section 4 hereof,
the Company agrees to indemnify and hold harmless each Warrantholder and any
holder of such Shares and each person, if any, who controls the Warrantholder or
any holder of such Shares within the meaning of the Act, against any losses,
claims, damages or liabilities, joint or several (which shall, for all purposes
of this Agreement, include, but not be limited to, all costs of defense and
investigation and all attorneys’ fees), to which such Warrantholder or any
holder of such Shares or such controlling person may become subject, under the
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any such
Registration Statement, or any related preliminary prospectus, final prospectus,
or amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus or amendment or supplement thereto in reliance upon, and in
conformity with, written information furnished to the Company by such
Warrantholder or the holder of such Shares specifically for inclusion therein.
This indemnity will be in addition to any liability which the Company may
otherwise have.

 

13.2      Indemnification of the Company. The Warrantholder and the holders of
the Shares agree that they will indemnify and hold harmless the Company, each
other person referred to in subparts (1), (2) and (3) of Section 11(a) of the
Act in respect of the Registration Statement and each person, if any, who
controls the Company within the meaning of the Act, against any losses, claims,
damages or liabilities (which shall, for all purposes of this Agreement, include
but not be limited to, all costs of defense and investigation and all attorneys’
fees) to which the Company or any such director, officer or controlling person
may become subject under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in such Registration Statement, or any related preliminary prospectus,
final prospectus or amendment or supplement thereto, or arise out of or are
based upon the omission or the alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
Registration Statement, preliminary prospectus, final prospectus or amendment or
supplement thereto in reliance upon, and in conformity with, written information
furnished to the Company by the Warrantholder or such holder of Shares
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Warrantholder or such holder of Shares may otherwise
have.

 

11

 


--------------------------------------------------------------------------------



 

 

13.3      Indemnification Procedures. Promptly after receipt by an indemnified
party under this Section 13 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 13, notify the indemnifying party of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability which it may have to any
indemnified party. In case any such action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party similarly notified,
reasonably assume the defense thereof, subject to the provisions herein stated,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section 13 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation, unless the
indemnifying party shall not pursue the action to its final conclusion. The
indemnified party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof, but the fees and expenses of
such counsel shall not be at the expense of the indemnifying party if the
indemnifying party has assumed the defense of the action with counsel reasonably
satisfactory to the indemnified party; provided, however, that if the
indemnified party is a Warrantholder or a holder of Shares or a person who
controls a Warrantholder or a holder of Shares within the meaning of the Act,
the fees and expenses of such counsel shall be at the expense of the
indemnifying party if (i) the employment of such counsel has been specifically
authorized in writing by the indemnifying party or (ii) the named parties to any
such action, including any impleaded parties, include both a Warrantholder or a
holder of Shares or such controlling person and the indemnifying party and a
Warrantholder or a holder of Shares or such controlling person shall have been
advised by such counsel that there may be one or more legal defenses available
to a Warrantholder or a holder of Shares or controlling person which are not
available to or in conflict with any legal defenses which may be available to
the indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of a Warrantholder or a
holder of Shares or such controlling person, it being understood, however, that
the indemnifying party shall not, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys for the
Warrantholder, the holders of the Shares and controlling persons, which firm
shall be designated in writing by a majority in interest of such holders and
controlling persons based upon the value of the securities included in the
Registration Statement). No settlement of any action against an indemnified
party shall be made without the consent of the indemnified and the indemnifying
parties, which shall not be unreasonably withheld in light of all factors of
importance to such parties.

 

Section 14. Contribution. In order to provide for just and equitable
contribution under the Act in any case in which (i) a Warrantholder or any
holder of the Shares or controlling person makes a claim for indemnification
pursuant to Section 13 hereof but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced

 

12

 


--------------------------------------------------------------------------------



 

in such case notwithstanding the fact that the express provisions of Section 13
hereof provide for indemnification in such case or (ii) contribution under the
Act may be required on the part of any Warrantholder or any holder of the Shares
or controlling person, then the Company and any Warrantholder or any such holder
of the Shares or controlling person shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (which shall, for
all purposes of this Agreement, include, but not be limited to, all costs of
defense and investigation and all attorneys’ fees), in either such case (after
contribution from others) on the basis of relative fault as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or a
Warrantholder or holder of Shares or controlling person on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and such holders of
such securities and such controlling persons agree that it would not be just and
equitable if contribution pursuant to this Section 14 were determined by pro
rata allocation or by any other method which does not take account of the
equitable considerations referred to in this Section 14. The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this Section 14
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

Section 15.       Notices. Any notice pursuant to this Agreement by the Company
or by a Warrantholder or a holder of Shares shall be in writing and shall be
deemed to have been duly given if delivered personally, or if mailed by
certified mail, postage prepaid, or transmitted by facsimile, to the parties at
the addresses or facsimile numbers set forth below:

 

15.1     Warrantholder Address. If to the Warrantholder or a holder of Shares,
addressed to Brookstreet Securities Corporation, 2361 Campus Drive, Suite 210,
Irvine, CA, 92612, Attention: Stanley C. Brooks, President. Facsimile No.: (949)
852-6826.

 

15.2      Company Address. If to the Company addressed to it at 885 West 16th
St. Newport Beach, CA. 92663, Attention: Richard Lusk, CEO. Facsimile No.: (949)
515-1199.

 

All such notices and other communications will (i) if delivered personally to
the address as provided in this Section 15, be deemed given upon delivery, (ii)
if delivered by facsimile transmission to the facsimile number as provided in
this Section 15, be deemed given upon receipt, and (iii) if delivered by mail in
the manner described above to the address as provided in this Section 15, be
deemed given upon receipt (in each case regardless of whether such notice is
received by any other person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section 15). Any party from
time to time may change its address, facsimile number or other information for
the purpose of notices to that party by giving notice specifying such change to
the other party hereto.

 

 

13

 


--------------------------------------------------------------------------------



 

 

Section 16.       Survival of Representations and Warranties. All statements
contained in any schedule, exhibit, certificate or other instrument delivered by
or on behalf of the parties hereto, or in connection with the transactions
contemplated by this Agreement, shall be deemed to be representations and
warranties hereunder. Notwithstanding any investigations made by or on behalf of
the parties to this Agreement, all representations, warranties and agreements
made by the parties to this Agreement or pursuant hereto shall survive.

 

Section 17.

Miscellaneous.

 

17.1      Applicable Law. This Agreement shall be deemed to be a contract made
under the laws of the State of California and for all purposes shall be
construed in accordance with the laws of said State.

 

17.2      Jurisdiction. The parties submit to the jurisdiction of the Courts of
the County of Orange, State of California or a Federal Court empaneled in the
State of California for the resolution of all legal disputes arising under the
terms of this Agreement, including, but not limited to, enforcement of any
arbitration award.

 

17.3      Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company, the Warrantholder, or the holders of Shares
shall bind and inure to the benefit of their respective successors and permitted
transferees hereunder. Notwithstanding the foregoing, however, nothing in this
Agreement shall be construed to give to any person or corporation other than the
Company, the Warrantholder and the holders of Shares, and their respective
permitted transferees (other than transferees who acquire any Shares that are
free of restrictions on transfer under this Agreement and under the Act), any
legal or equitable right, remedy or claim under this Agreement. This Agreement
shall be for the sole and exclusive benefit of the Company, the Warrantholder
and the holders of Shares and such permitted transferees (other than transferees
who acquire any Shares that are free of restrictions on transfer under this
Agreement and under the Act).

 

17.4      Amendments. This Agreement may be amended only by a written instrument
executed by duly authorized representatives of the Company and the
Warrantholder.

 

17.5      Severability. In the event any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision, but only to the extent necessary to cure the infirmity that caused
such provision to be held illegal, unenforceable or void.

 

17.6      Interpretation. This Agreement is the result of arms’-length
negotiations between the parties hereto and no provision hereof, because of any
ambiguity found to be contained in any of the provisions hereof, shall be
construed against a party by reason of the fact that such party or its legal
counsel was the draftsman of those provisions. Unless otherwise indicated
elsewhere in

this Agreement, (i) the term “or” shall not be exclusive, (ii) the term
“including” shall mean “including, but not limited to,” and (iii) unless the
context indicates otherwise the terms “herein,” “hereof,” “hereto,” “hereunder”
and other terms similar to such terms shall refer to this

 

14

 


--------------------------------------------------------------------------------



 

Agreement as a whole and not merely to the specific section, subsection,
paragraph or clause where such terms may appear.

 

17.7      Headings. The captions or headings of the sections and subsections of
this Agreement are for convenience of reference only and shall be disregarded in
interpreting, construing or applying any of the provisions of this Agreement.

 

17.8      Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be an original of and all of which together shall constitute
one and the same instrument.

 

17.9      Attorneys’ Fees. If any legal action or is brought for the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
all as of the day and year first above written.

 

 

 

TASKPORT, INC.,

a California corporation

 

      /s/ Richard Lusk                                  

BY: Richard Lusk

ITS: Chief Executive Officer

 

BROOKSTREET SECURITIES CORPORATION,

a California corporation

 

      /s/ Stanley C. Brooks                          

BY: Stanley C. Brooks

ITS: President

 

 

15

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
EXCHANGED, HYPOTHECATED OR TRANSFERRED IN ANY MANNER UNLESS THEY ARE REGISTERED
OR QUALIFIED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION IS AVAILABLE AND IN COMPLIANCE
WITH SECTION 1.4 OF THE AGREEMENT PURSUANT TO WHICH THEY WERE ISSUED.

Warrant Certificate No. _____

WARRANTS TO PURCHASE ___________ SHARES OF COMMON STOCK

 

TASKPORT, INC.,

A California corporation

 

    This certifies that, for value received, Brookstreet Securities Corporation,
a California corporation, the registered holder hereof or assigns (the
“Warrantholder”), is entitled to purchase from Taskport, Inc., a California
corporation (the “Company”), at any time prior to: 5:00 PM Pacific Time on
_____________, at the purchase price per share of $2.00 (the “Warrant Price”),
the number of Shares of Common Stock of the Company set forth above (the
“Shares”). The number of Shares issuable upon exercise of each Warrant evidenced
hereby and the Warrant Price shall be subject to adjustment from time to time as
set forth in the Warrant Agreement referred to below.

 

    The Warrants evidenced hereby represent the right to purchase an aggregate
of up to _______ Shares, subject to certain adjustments, and are issued under
and in accordance with a Managing Dealer Warrant Agreement, dated as of June 1,
2005 (the “Warrant Agreement”), between the Company and Brookstreet Securities
Corporation and are subject to the terms and provisions contained in the Warrant
Agreement, to all of which the Warrantholder by acceptance hereof consents. All
capitalized terms in this Warrant Certificate, to the extent not otherwise
defined herein, shall have the meaning assigned to such terms in the Warrant
Agreement. The Warrants have certain registration rights set forth in the
Warrant Agreement.

 

    The Warrants evidenced hereby may be exercised in whole or in part by
presentation of this Warrant Certificate with the Purchase Form attached hereto
duly executed (with a signature guarantee as provided thereon) and simultaneous
payment of the Warrant Price at the principal office of the Company. Payment of
such price shall be made as described in the Warrant Agreement.

 

    Upon any partial exercise of the Warrants evidenced hereby, there shall be
signed and issued to the Warrantholder a new Warrant Certificate in respect of
the Shares as to which the Warrants evidenced hereby shall not have been
exercised. These Warrants may be exchanged at the office of the Company by
surrender of this Warrant Certificate properly endorsed for one or more new
Warrants of the same aggregate number of Shares as evidenced by the Warrant or
Warrants exchanged. No fractional Shares of Common Stock will be issued upon the
exercise of rights to purchase hereunder, but the Company shall pay the cash
value of any fraction upon the exercise of one or more Warrants. These Warrants
are transferable at the office of the Company in the manner and subject to the
limitations set forth in the Warrant Agreement.

 

    This Warrant Certificate does not entitle any Warrantholder to any of the
rights of a stockholder of the Company unless and until the Warrantholder
exercises its rights to purchase Shares hereunder.

 

 

TASKPORT, INC.,

 

 

a California corporation

 

 

Dated: _____________, 2005

/s/ Richard Lusk                

 

 

By:

Richard Lusk

 

 

Its:

Chief Executive Officer

 

 


--------------------------------------------------------------------------------



 

 

PURCHASE FORM

 

TASKPORT, INC.

885 West 16th Street

Newport Beach, CA 92663

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
____________ shares of Common Stock (the “Shares”) provided for therein, and
requests that certificates for the Shares be issued in the name of:

 

 

_________________________________________________________________________________________

(Please Print or Type Name)

 

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

(Address, including zip code)

 

 

_________________________________________________________________________________________

(Social Security No. or Tax I.D. No.)

 

and, if said number of Shares shall not be all the Shares purchasable hereunder,
that a new Warrant Certificate for the balance of the Shares purchasable under
the within Warrant Certificate be registered in the name of the undersigned
Warrantholder or his Assignee as below indicated and delivered to the address
stated below.

 

Name of Warrantholder

or Assignee:
                                                                                                                                             
                                              
                                        

(Please Print)

 

Address:                                           
                                          
                                                                                                             
                                       

 

                                          
                                          
                                                                                                                          
                                          

 

Signature:                                                                   

                                

Dated:                                                

 

Note: The above signature must correspond with the name as written upon the face
of this Warrant Certificate in every particular, without alteration or
enlargement or any change whatever, unless these Warrants have been assigned.

 

Signatures Guaranteed:                                           
                                                                             

 

(Signature must be guaranteed by a bank or trust company having an office or
correspondent in the United States or by a member firm of a registered
securities exchange or the National Association of Securities Dealers, Inc.)

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

(To be signed only upon assignment of Warrants)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
assignee named below all of the rights of the undersigned represented by the
attached Warrant with respect to the number of Shares covered by the Warrant set
forth below:

 

(Name and Address of Assignee Must Be Printed or Typewritten)

 

Name of Assignee

Social Security No.

Address

No. of 

 

or Tax ID No.

Shares

           

 

 

and does hereby irrevocably constitute and appoint
_________________________________ Attorney to transfer said Warrants on the
books of the Company, with full power of substitution in the premises.

 

Dated: _____________________________
                                                                          
      

 

Signature of Registered Holder

 

Note:The signature on this assignment must correspond with the name as it
appears upon the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatever.

 

Signature Guaranteed:                                           
                                                                               

(Signature must be guaranteed by a bank or trust company having an office or
correspondent in the United States or by a member firm of a registered
securities exchange or the National Association of Securities Dealers, Inc.)

 

 

 

 

 

 